UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – November 30, 2014 Item 1: Reports to Shareholders Annual Report | November 30, 2014 Vanguard Convertible Securities Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended November 30, 2014 Total Returns Vanguard Convertible Securities Fund 4.33% Convertibles Composite Index 9.82 Convertible Securities Funds Average 9.23 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance November 30, 2013, Through November 30, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Convertible Securities Fund $14.64 $13.85 $0.425 $0.965 1 Chairman’s Letter Dear Shareholder, For the 12 months ended November 30, 2014, Vanguard Convertible Securities Fund returned 4.33%, a more modest result than the nearly 20% return of a year ago. The fund’s result trailed the 9.82% return of its benchmark, the Convertibles Composite Index, and the 9.23% average return of its peers. Convertible securities are corporate bonds and preferred stocks that may be exchanged for common stocks at a predetermined price. Convertibles combine the features of bonds and stocks; they offer steady income along with the potential to benefit if the value of their underlying stocks increases. The fund leans away from riskier convertible securities that lack downside protection, and therefore it did not benefit from the market’s preference for higher-risk convertibles, which boosted the benchmark’s return. Monetary actions gave U.S. stocks a boost, as did corporate earnings The broad U.S. stock market gained more than 15% for the 12 months. Generally accommodative global monetary actions and strong corporate earnings offset investor concern about geopolitical issues such as economic struggles in Europe and strife in the Middle East. 2 Investors seemed to take comfort in assurances from the Federal Reserve that it would keep short-term interest rates low, even as it ended its stimulative bond-buying program as anticipated. Meanwhile, the Bank of Japan, the European Central Bank, and the People’s Bank of China all announced more stimulus measures. As many foreign currencies weakened against the U.S. dollar, international stocks managed a return of about 1% in dollar terms. Emerging markets fared better than the developed markets of Europe and the Pacific region. Bond prices continued to climb after slipping over the summer Global central-bank stimulus also helped the broad U.S. taxable bond market, which returned 5.27%. Bond prices, which slipped during the summer, generally rose over the period. The strong returns surprised most analysts, who had predicted that already low yields wouldn’t continue to drop. Even though the Fed began winding down its bond purchases in January, prices rose and yields fell. (Bond prices and yields move in opposite directions.) The yield of the 10-year U.S. Treasury note ended November at 2.25%, down from 2.74% a year earlier. Market Barometer Average Annual Total Returns Periods Ended November 30, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.56% 21.05% 16.25% Russell 2000 Index (Small-caps) 3.99 18.36 16.69 Russell 3000 Index (Broad U.S. market) 15.53 20.84 16.28 FTSE All-World ex US Index (International) 1.05 10.29 5.94 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.27% 3.00% 4.10% Barclays Municipal Bond Index (Broad tax-exempt market) 8.23 4.78 5.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 CPI Consumer Price Index 1.32% 1.44% 1.77% 3 Municipal bonds returned 8.23% as a combination of diminished supply and greater demand pushed prices higher. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) posted a –2.53% result. Money market funds and savings accounts barely budged as the Fed kept its target for short-term interest rates at 0%–0.25%. The stock and bond markets both helped convertibles do well The Convertible Securities Fund allows investors to benefit from some of the characteristics of both stocks and bonds. During the fiscal year, U.S. stocks continued their advance, while bond prices rose as interest rates unexpectedly declined. These developments extended the bullish environment for convertible securities. On the other hand, small-capitalization U.S. stocks underperformed large-caps for the 12 months, a switch from the previous fiscal year. This reversal tapped the brakes a bit on U.S. convertibles’ performance because they more closely correlate with how small-caps do. Convertible securities tend to be issued by small or midsized firms that often have difficulty accessing other sources of financing. They are an attractive funding method because they typically require lower interest payments than bonds. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.63% 1.25% The fund expense ratio shown is from the prospectus dated March 26, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the fund’s expense ratio was 0.41%. This decrease from the estimated expense ratio reflects a performance-based investment advisory fee adjustment.When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Convertible Securities Funds. 4 Globally, the issuance of convertibles during the period nearly matched last year’s level. A healthy volume of new issues outside the United States reflected a welcome expansion of the international convertibles market. The fund continued to make progress toward its goal of holding approximately 30% of assets in non-U.S. securities, ending the period with about 25%. These foreign convertibles were hurt by the bearish sentiment that prevailed in many major international markets in the latter half of the fiscal year. The fund’s advisor, Oaktree Capital Management, favors convertible securities considered to have the best balance of total return potential and downside protection, including those with call protection. This feature lessens the risk that a bond will be called by the issuer before it can reach its full return potential—but it can also limit the bond’s upside for investors. Higher-price, higher-risk convertibles that have extended call protection performed extremely well during the period, helping the benchmark outdistance the fund. These types of convertibles are considered outside of Oakmark’s investable universe. Total Returns Ten Years Ended November 30, 2014 Average Annual Return Convertible Securities Fund 7.68% Convertibles Composite Index 6.79 Convertible Securities Funds Average 6.54 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The fund’s performance was also hindered by its overweight exposure to oil and gas companies in the energy sector, which were hurt by falling oil prices. For more information on the fund’s positioning and performance during the year, please see the Advisor’s Report that follows this letter. The fund’s long-term record reflects the advisor’s expertise The Convertible Securities Fund delivered an average annual return of 7.68% over the ten years ended November 30, besting both the Convertibles Composite Index (6.79%) and the average return of peers (6.54%). The fund’s solid long-term result is evidence of the skill and experience of Oaktree Capital Management. Oaktree, which oversees nearly $100 billion in high-yield and distressed debt, convertibles, and other alternative assets, successfully navigated the fund during an unusually turbulent decade in the world’s equity and bond markets. The global financial crisis of 2008–2009 dramatically reduced the new issuance of convertibles, a development that has finally eased. Also, the extraordinarily low interest rates in most major markets have increased investors’ appetite for riskier, higher-yielding securities. Oaktree has admirably steered the fund through these unusual crosscurrents. The fund’s low expense ratio—nearly half the peer fund average—helps the advisor pass on more of the fund’s returns to you. Realistic expectations are key to reaching your long-term goals Over the last several years, investors have grown accustomed to mostly strong returns from both stocks and bonds. This, of course, has been a welcome development for our clients as they strive to achieve their financial goals. But as any experienced investor knows, markets aren’t always so favorable. Our recently published economic and market outlook research paper cautions that, over the next decade, returns for a balanced 60% equity/40% bond portfolio are likely to be moderately below long-run historical averages. (For more details, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) I point out our modest projections not to be discouraging but to be helpful. Realistic expectations are the foundation of a sound plan to reach your long-term objective, whether it’s establishing a secure retirement, paying for a child’s education, or achieving some other goal. If you expect too much from the markets, you might not save sufficiently. You might also take on excessive risk in your portfolio in the pursuit of unrealistically high returns. 6 We firmly believe that a better course is to follow Vanguards principles for investing success:  Goals. Create clear, appropriate investment goals.  Balance. Develop a suitable asset allocation using broadly diversified funds.  Cost. Minimize cost.  Discipline. Maintain perspective and long-term discipline. The beauty of these principles is that, unlike market returns, each one is within your control, and focusing on them can put you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 11, 2014 7 Advisor’s Report The investment strategy of Vanguard Convertible Securities Fund is to create a highly diversified global portfolio of convertible securities. The fund emphasizes investments in convertible bonds with relatively near-term maturities or put dates. We focus on “balanced” convertibles with reasonable yields, stable credit quality, good call protection, and low to moderate conversion premiums. We believe these securities have a favorable balance of upside potential and downside risk. The fund underweights convertible preferred shares, which are riskier but may offer higher returns; we do, however, consider them part of our investable universe and make some use of them. Importantly, the fund does not invest in common stocks or nonconvertible debt. We do not attempt market timing and therefore are nearly fully invested, holding only a small amount of cash for potential investments. We believe that a portfolio of Major Portfolio Changes Fiscal Year Ended November 30, 2014 Additions Comments APERAM Balanced convertible with exposure to a strengthening credit (0.625% convertible note due 07/08/21) and strong equity catalysts. Cobalt International Energy Balanced new issue with much better equity exposure than the (3.125% convertible note due 05/15/24) higher-premium existing 2.625% issue. Element Financial Balanced new issue on a company with a good growth profile (5.125% convertible note due 06/30/19) and attractive equity valuation. SolarCity Attractive new issue on a compelling growth story. (1.625% convertible note due 11/01/19) SunEdison Balanced new issue on an attractive growth company. (0.25% convertible note due 01/15/20) Tesla Motors Balanced new issue that provides a defensive way to play a (1.25% convertible note due 03/01/21) compelling growth story. Reductions Comments Cobalt International Energy Sold and rotated into the more balanced 3.125% issue. (2.625% convertible note due 12/01/19) Golar LNG Sold after substantial appreciation and bonds developed significant (3.75% convertible note due 03/07/17) downside risk. Illumina Sold after substantial appreciation and bonds developed significant (0.25% convertible note due 03/15/16) downside risk. MGM Resorts Sold after substantial appreciation and bonds mature in early 2015. (4.25% convertible note due 04/15/15) Pembina Pipeline Sold after substantial appreciation and bonds developed significant (5.75% convertible note due 12/31/18) downside risk. SanDisk Sold after substantial appreciation and bonds developed significant (1.5% convertible note due 08/15/17) downside risk. 8 attractive, carefully selected convertible securities can produce equity-type returns with lower volatility and lower structural risk over long periods. For the 12 months ended November 30, 2014, convertible securities participated in the strength of underlying equities during market rallies while providing downside protection during periods of volatility. Vanguard Convertible Securities Fund returned 4.33%, lagging the 9.82% return of its blended benchmark. The investment environment The convertible bond market generated positive returns over the 12 months, buoyed by strong technical and fundamental market conditions. Demand was strong, and convertibles were pushed higher by advances in both the equity and credit markets. The period was highlighted by the impressive strength of equities and the resumption of a robust pace of new issues of convertibles. Convertible bonds performed in relative terms as expected, capturing much of the performance of equities while providing significant downside protection during times of market weakness. Given the relatively low level of defaults, credit spreads tightened further throughout the period as investors stretched for yield given low interest rates. Equity markets showed momentum and hit record highs in recent months. The U.S. equity market was strong thanks to solid corporate earnings reports, more merger and acquisition (M&A) activity, and recent improvement in economic data. Generally speaking, relative weakness in the Russell 2000 Index—to which the convertible bond market is most correlated—affected the U.S. convertible bonds held in the fund. Outside the United States, steady but modest economic growth and dovish comments by the European Central Bank and the Federal Reserve inspired investor confidence, as did share buybacks and the increased M&A activity. A range of geopolitical events, coupled with a drop in oil prices, weaker growth in China, and stagnant European economies, helped instigate volatility. Overall, convertible bonds participated meaningfully in the equity market advance, even outpacing the small- and mid-capitalization equities to which they tend to correlate most closely. During the 12 months, we were encouraged by solid new-issue volumes. We were able to participate in new deals and add to positions when appropriate. New issuance totaled $91.2 billion, with non-U.S. issuance of $47.1 billion slightly outpacing U.S. issuance of $44.1 billion. U.S. issuance was driven by higher equity prices and potential issuers’ stronger economic outlook. We are seeing companies use new-issue proceeds for increased capital spending, M&A activity, and stock buybacks. Outside the United States, many convertibles were placed by first-time issuers, broadening the investment universe. With this, the supply surge soaked up some of the strong demand from investors, causing securities to cheapen in early June. This was particularly true of investment-grade convertibles. 9 Overall, we participated in about one-quarter of the issuance in the global convertible bond market; however, most deals have not performed well because of the subsequent fall in equity prices and widening credit spreads. As a result of the price declines in recent months, some attractive values are beginning to reappear. Our successes The portfolio returns were broad-based, though helped by exposure to a number of individual holdings with particularly strong underlying stock moves. The top individual contributors were convertibles from Micron Technology, SunEdison, SanDisk, Illumina, and Omnicare. By industry, our security selection in the leisure facilities, energy, and steel sectors generated strong returns for the portfolio relative to the index. Our shortfalls Our underperformance versus the index was a result not of what we owned but rather of what we didn’t own. High-priced and extremely equity-sensitive securities powered the index, but they offer no downside protection; the yield to maturity is highly negative, and the conversion premium is basically zero. We do not invest in these securities, but several are in the index because they are noncallable. Although we trailed the benchmark, we were pleased to generally keep pace during a period when our portfolio had several winners and no major detractors. Our chief detractors were Cobalt Energy, Goodrich Petroleum, Energy XXI Bermuda, Hornbeck Offshore Services, and Penn Virginia. By industry, our oil and gas holdings hurt our relative performance. We are overweight in this sector, and many of our holdings declined. The fund’s positioning We remain fully invested in a highly diversified, well-balanced portfolio of convertible securities. The fund is invested 75% in the United States and 25% outside, as we continue to ramp up to a target 30% allocation to non-U.S. convertibles. The portfolio has an attractive current yield of 2.1% and an average credit quality of Ba3/BB–. The vast majority of issuers in the portfolio are performing well fundamentally and, importantly, are positioned well from a credit perspective. We will add to our favorite issues opportunistically while being cognizant of the absolute performance that stocks and convertibles have had over the past several quarters (with stocks and convertible bonds near record-high prices). Our focus is on securities with downside protection characteristics. Overall, we will continue to favor balanced, intermediate-term bonds with extended call protection issued by stable-to-improving credit companies. We believe this will produce equity-type performance over time with constrained volatility and risk. Larry W. Keele, CFA, Principal and Founder Jean-Paul Nedelec, Managing Director Abe Ofer, Managing Director Oaktree Capital Management, L.P. December 17, 2014 10 Convertible Securities Fund Fund Profile As of November 30, 2014 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 223 30-Day SEC Yield 2.11% Conversion Premium 34.6% Average Weighted Maturity 5.2 years Average Coupon 2.2% Average Duration 4.7 years Foreign Holdings 25.1% Turnover Rate 85% Expense Ratio 1 0.63% Short-Term Reserves 2.6% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 2.3% 1 - 5 Years 59.5 5 - 10 Years 34.1 10 - 20 Years 1.7 20 - 30 Years 2.4 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.0% AA 0.1 A 0.7 BBB 7.5 BB 14.6 B 13.8 Below B 1.9 Not Rated 61.4 Credit-quality ratings are obtained from S&P. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Total Fund Volatility Measures DJ Convertibles U.S. Total Composite Market Index FA Index R-Squared 0.91 0.75 Beta 1.04 0.65 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Hologic Inc. Health Care Equipment & Supplies 2.1% Jarden Corp. Household Durables 2.1 BioMarin Pharmaceutical Inc. Biotechnology 2.1 Omnicare Inc. Health Care Services 2.0 Priceline Group Inc. Internet & Catalog Retail 1.9 Jazz Investments I Ltd. Pharmaceuticals 1.9 NVIDIA Corp. Semiconductors & Semiconductor Equipment 1.9 HealthSouth Corp. Health Care Facilities 1.7 NuVasive Inc. Health Care Equipment & Supplies 1.7 Red Hat Inc. Systems Software 1.5 Top Ten 18.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 26, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the expense ratio was 0.41%. Convertible Securities Fund Sector Diversification (% of market exposure) Consumer Discretionary 10.3% Consumer Staples 2.4 Energy 8.8 Financials 10.3 Health Care 26.8 Industrials 9.3 Information Technology 26.2 Materials 3.5 Telecommunication Services 1.3 Utilities 1.1 12 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2004, Through November 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment Convertible Securities Fund 4.33% 10.37% 7.68% $20,957 ••••• Convertibles Composite Index 9.82 11.41 6.79 19,292 – Convertible Securities Funds Average 9.23 10.54 6.54 18,851 Dow Jones U.S. Total Stock Market Float Adjusted Index 15.44 16.37 8.48 22,568 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 13 Convertible Securities Fund Fiscal-Year Total Returns (%): November 30, 2004, Through November 30, 2014 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 6.52% 10.28% 3.64% 4.38% 8.02% 14 Convertible Securities Fund Financial Statements Statement of Net Assets As of November 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Convertible Bonds (89.8%) Consumer Discretionary (10.0%) ABC-Mart Inc. Cvt. 0.000% 2/5/1 8 JPY 560,000 6,233 Asics Corp. Cvt. 0.000% 3/1/19 JPY 150,000 1,5
